Citation Nr: 1124237	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1995 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously before the Board in September 2010 and remanded for additional development.  The Board finds that the RO substantially complied with the mandates of the September 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a left ear hearing loss disability that is related to service.  


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in August 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed in this regard.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2010 medical examination to obtain an opinion as to whether any left ear hearing loss disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as hearing loss, as an organic disease of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Analysis

The appellant asserts that he has left ear hearing loss that was caused by his exposure to loud noise while on active duty.  The appellant asserts that he was exposed to high levels of noise in service.

The appellant was evaluated in a VA audiological evaluation in June 2005.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
45
50

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the appellant has current left ear hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met for his left ear hearing loss claim.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The June 2005 VA medical record reflects that the appellant reported that he was a refueling technician during military service.  His Form DD 214 indicates his last duty assignment was in a supply squadron.  The appellant's service treatment records reflect that he was a fuels journeyman in the Supply Squadron, and that he was responsible for the fuels servicing of all transient aircraft.  Based on this history, the Board finds the appellant was likely exposed to loud noise in-service.  However, for service connection to be granted, competent and credible evidence must show that the appellant's current left ear hearing loss disability is at least as likely as not attributed to service.  

The appellant's service treatment records reflect that he had some left ear hearing loss in service, as defined by Hensley.  The appellant underwent a hearing examination in March 1995 for enlistment in service.  On evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
0
5
5
15
20

The evaluation indicates the appellant had normal left ear hearing at the time of his entry into service.

An August 1995 clinical record reflects that the appellant complained of ear pain and pressure to both ears for the past three weeks.  He was diagnosed with serous otitis secondary to eustachian tube dysfunction.  A November 1995 service treatment record reflects that the appellant reported ear pain.  He was assessed with otitis media.  A December 1995 service treatment record reflects that the appellant complained of constant pressure and ringing in both ears.  The assessment was mild eustachian tube dysfunction.  The appellant reported a history of four months of right ear pressure and ringing.  

A December 1995 Hearing Conservation Examination report reflects that the appellant reported pressure in his ears.  He reported that he had experienced pressure in his ears for several months with a slight ringing.  He denied having any difficulty hearing warning bells or sirens, over the phone, in noisy rooms, or normal speech.  He reported that he wore foam plugs and ear muffs.

The appellant underwent several hearing examinations in service.  In a December 1995 evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
10
20

An October 1996 hearing conservation examination reflects that the appellant denied any difficulty hearing, and reported that he wore triple flange plugs and ear muffs.  

In an October 1996 evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
15
15

An October 1997 hearing conservation examination report reflects that the appellant denied having any difficulty hearing warning bells or sirens, over the phone, in noisy rooms, or normal speech.  He denied that his hearing was getting worse.  He reported that he had been exposed to motorcycles, firearms and farm equipment.  He stated that he wore triple flange plugs, foam plugs and ear muffs.  

In an October 1997 evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
20
30

In a January 1998 evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
10
10
25

In a February 17, 1998 evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
25
25

As noted above, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet.App. at 157.  Thus, the October 1997, January 1998 and February 1998 audiological evaluations reflect that the appellant had some degree of left ear hearing loss in service.  

A January 1998 hearing conservation examination report reflects that the appellant denied any difficulty hearing warning bells or sirens, over the phone, in noisy rooms or normal speech.  He also denied that his hearing was getting worse or that his hearing frequently changes.  He reported that he has had ear surgery.  He also reported that he wore foam plugs and ear muffs.  

In a February 25, 1998 evaluation, dated approximately a week following the February 17, 1998 evaluation noted above, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
10
10

The later February 1998 evaluation reflects that the appellant's left ear hearing was within normal limits.  

The appellant did not undergo another hearing examination at the time of his separation from service.  An undated physical profile serial report reflects that the appellant did not show for an audio appointment in February 1998 and that he was now separated from the military as of June 1998.  The record reflects that no further evaluation was done.  The record also noted that the appellant had standard threshold shifts in his examinations in January 1998 and February 1998.  

In a July 1998 report of medical assessment, the appellant reported ringing in his ears.  He did not report symptoms of hearing loss.  A July 1998 separation physical notes that the appellant had a history of tinnitus and of eustachia tube dysfunction.  The record notes that the appellant had myringotomy tubes removed in 1997 secondary to a flight physical.  The record indicates the appellant did not have hearing loss, and that his hearing was within normal limits at the February 1998 audiogram.  

The results of the February 1998 audiometric test indicate the appellant did not have hearing loss at the time of his separation from service.  

After service, the first reference to hearing loss and tinnitus is the appellant's June 2005 claim for entitlement to service connection.  A June 2005 VA audiology note reflects that the appellant reported that he had been a refueling technician during military service.  He reported that hearing protection was provided to him during service and that he shot right-handed.  After military service, he worked as a mechanic's assistant and as a customer service representative.  He reported that he wore hearing protection when he worked as a mechanic's assistant.  The appellant reported that he had had a set of pressure equalization tubes during military service.  He reported occasional ear pain and ear infections.  As noted above, the June 2005 audiological evaluation indicated the appellant had left ear hearing loss from 3000 Hertz and speech recognition ability of 92 percent.  The examiner noted that the appellant was advised that he was a borderline candidate for a hearing aid in his left ear.

At the May 2010 Board hearing, the appellant reported that he operated machinery for refueling planes in service.  He stated that he worked around aircraft, auxiliary power units, and trucks.  He reported that he wore both hearing plus and ear muffs.  (See May 2010 Board Hearing Transcript (Tr.) at p. 19).  He reported that he has trouble hearing people.  (Tr. at p. 20).  

The appellant was seen for a VA examination in December 2010.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The VA examiner noted that the audiological test results revealed normal hearing sensitivity from 500 to 2000 Hertz and sloping to moderate sensorineural hearing loss at 3000 to 4000 Hertz in the left ear.  The VA examiner noted that the appellant reported noise exposure to aircraft engines, a production plant and refueling equipment in service.  It was indicated that the Veteran reported that hearing protection had been provided.  The Veteran also reported that he had had noise exposure as a mechanic's assistant and wore hearing protection.  The appellant reported having a chronic issue with aural pressure bilaterally, and that he had pressure equalization tubes placed in 1996/1997.  

The December 2010 VA examiner opined that the appellant's current hearing loss is not caused by or a result of military service noise exposure.  The examiner noted that comparing the earliest audiogram from the latest, it does not appear that the appellant had a permanent standard threshold shift while in the service.  The examiner noted that it is documented that he had a couple of temporary threshold shifts while in service, but ultimately he had normal hearing sensitivity, bilaterally, at the time of discharge.  The Board finds the VA examiner's opinion to be highly probative based on the review of the claims file, audiological examination and the special qualification of the examiner as an audiologist.  The VA examiner also provided a full rationale for the opinion.

The appellant is competent to comment on his symptoms, but not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant may also report whether his symptoms have been continuous since service.  In this case, the appellant has not asserted that he has had continuous symptoms of left ear hearing loss since service. Since the appellant's statements do not establish continuity of symptomatology, the Board must evaluate whether the evidence demonstrates a nexus between the current left ear hearing loss and his exposure to loud noise in service.               

The appellant has expressed a belief that he has a left ear hearing loss disability that is causally related to active service, and that such hearing loss should be service-connected.  Although a lay person may be competent to report the etiology of a disability, a hearing loss disability, is not, the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the probative value of any such opinion is outweighed by that of the December 2010 VA examiner.  There is no evidence the appellant has any education, training or experience in evaluating the etiology of a hearing loss disability.  In contrast, the December 2010 VA examiner has education, training and experience in evaluating the etiology of a hearing loss disability.  The VA examiner reviewed the appellant's claims folder, including the temporary threshold shifts during service, and opined that it was not at least as likely as not that the appellant's hearing loss disability was related to service.  

The Board finds that a preponderance of the evidence is against  the appellant's claim for entitlement to service connection for left ear hearing loss.  The evidence does not support a finding that there is a nexus between the appellant's current left ear hearing loss and service, including his exposure to loud noise.  As noted above, the appellant had left ear hearing loss in service, as defined by Hensley.  However, the last audiological test before the appellant's separation from service, dated in February 1998, reflects that he did not have hearing loss when he left the service.  There is no documentation of left ear hearing loss in the record until June 2005, more than six years after the appellant's separation from service.  Further, the appellant has not contended that he has had left ear hearing loss since service.  The Board has considered the appellant's assertion that his left ear hearing loss is related to service, but the Board finds the December 2010 VA examiner's opinion to be more probative.  

The Board has also considered whether presumptive service connection for chronic disease is warranted for left ear haring loss.  Hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  In order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestations of left ear hearing loss within the applicable time period.  Inasmuch, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to establish that the appellant was exposed to loud noise in service.  Further, according to the findings of the June 2005 and December 2010 VA audiological evaluations, the appellant has a current left ear hearing loss disability for VA purposes.  However, the Board finds the evidence does not support a finding that the appellant's left ear hearing loss was caused by his service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for left ear hearing loss, on a direct-incurrence basis, including on presumptive grounds.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


